Citation Nr: 0506682	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-30 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The appellant had active military service from August 1968 to 
July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Milwaukee, Wisconsin.                 

The issue of entitlement to service connection for depression 
will be discussed in the remand portion of this decision; the 
issue is remanded to the RO via the Appeals Management Center 
in Washington D.C. 


FINDING OF FACT

The appellant does not have post-traumatic stress disorder 
(PTSD) as a result of active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in September 2002 in which he was notified 
of the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  In subsequent letters, dated in July and November 
2003, the RO once again informed the appellant what evidence 
and information he was responsible for providing and what 
evidence VA would be obtaining.  Moreover, the Board observes 
that the September 2003 SOC provided the appellant with the 
text of the relevant portions of the VCAA, as well as the 
implementing regulations.  Therefore, in light of the above, 
the Board finds that the VA's duty to notify has been fully 
satisfied, and that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  Simply 
put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the appropriate law and regulations pertinent to 
his service connection claim.  He was further provided notice 
of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  

In the present case, the Board notes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board observes that in regard to the issue on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claim.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the appellant has also been notified of 
the applicable laws and regulations that set forth the 
criteria for 


entitlement to service connection for PTSD.  The discussions 
in the statement of the case (SOC) and the supplemental 
statement of the case (SSOC) have further informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in April 2001 and in August 2004, the 
appellant underwent VA examinations which were pertinent to 
his service connection claim.  The Board further observes 
that in this case, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  In this regard, the 
Board notes that in a statement in support of claim (VA Form 
21-4138), dated in December 2003, the appellant stated that 
there were no other medical records that he could provide 
that he had not already submitted, and he requested that the 
RO take the next action in processing his claim.  In 
addition, in a second statement in support of claim, dated in 
November 2004, the appellant indicated that he felt that he 
had stated his case completely, and requested that the RO 
continue with his appeal without delay.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

II.  Factual Background

The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, shows that he served 
in the United States Marine Corps from August 1968 to July 
1971, with service in the Republic of Vietnam from April 6, 
1969 to March 11, 1970.  His Military Occupational Specialty 
(MOS) was as a motor vehicle operator, and he received the 
National Defense Service Medial, the Vietnam Service Medal, 
the Combat Action Ribbon, the Vietnam Campaign Medal, with 
Device, and the Vietnam Cross of Gallantry, with Palm.

The appellant's service medical records are negative for any 
complaints or findings of a psychiatric disorder, to include 
PTSD.  The records show that in July 1972, the appellant 
underwent a separation examination.  At that time, he was 
clinically evaluated as normal for psychiatric purposes.

In October 2000, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from July 1996 to October 2000.  
The records show that in July 1996, the appellant underwent a 
psychosocial assessment.  The psychosocial assessment report 
was dated in July 1995, but it is clear from the context that 
it was prepared in July 1996.  At that time, the appellant 
stated that after graduating from high school, he enlisted in 
the Marines.  He indicated that while he was in the military, 
he was stationed in Vietnam for one year.  According to the 
appellant, his MOS was that of a motor transport, which 
involved hauling ammunition up and down mountains.  The 
appellant noted that he was "rocketed a lot," and that he 
would bring food and other supplies to the orphanages in the 
area.  He reported that after his discharge, he worked as a 
carpenter.  According to the appellant, in September 1984, he 
moved back to his hometown to take care of his father.  He 
indicated that he was able to find new employment as a 
carpenter for a lumber company.  The appellant reported that 
he had never been married and that he had no children.  
According to the appellant, at present, he occasionally dated 
various women.  He noted that he had spent the majority of 
his time in the past few years taking care of his father.  
The appellant stated that his father died in June 1995 from 
complications related to Alzheimer's disease, and that his 
mother died in the early 1980's of a heart attack.  He 
revealed that he had never been hospitalized for psychiatric 
purposes.  The appellant stated that in 1982, he started 
having panic attacks shortly after his mother's death.  He 
indicated that those attacks were related to his worry and 
concerns about his father.  According to the appellant, he 
started to isolate himself and his alcohol use escalated.  
The appellant noted that he received treatment from a 
psychiatrist and was started on medication.        

In the July 1996 psychosocial assessment report, the examiner 
noted that upon mental status evaluation, psychomotor 
activity appeared normal throughout the session.  The 
appellant described his mood as being depressed and felt that 
he had always had a depressive type of attitude his entire 
life.  He described himself as having no motivation outside 
of forcing himself to get up and go to work.  According to 
the appellant, his sleep was restless and he had recurrent 
dreams.  The appellant denied having any dreams of his 
Vietnam experience.  The examiner reported that the appellant 
"chuckle[d] and wryly" noted that his major recurrent dream 
was that he was rejoining the service.  When probed for 
symptoms consistent with PTSD, the appellant denied having 
any startle response, flashbacks, or nightmares.  The 
appellant complained of having periods of anxiety which were 
not triggered by any particular stimuli.  According to the 
examiner, although the appellant smiled and chuckled often 
throughout the interview, his overall affect appeared sad and 
somewhat restricted.  The appellant's appetite was described 
as being "too good," and he had experienced a steady weight 
gain over the past 10 years.  There were no difficulties with 
thought flow, and there was no delusional content or paranoid 
ideation noted.  The appellant denied any auditory, visual, 
or other perceptual disturbances, and there was no evidence 
of any psychotic symptoms.  The examiner stated that the 
impression appeared to be that of a dysthymia, with a 
possible major depressive disorder, rule out PTSD.  According 
to the examiner, the appellant appeared to have unresolved 
grief and loss issues centering around the death of his 
parents.        

The VAMC outpatient treatment records show that the appellant 
underwent a second psychiatric evaluation in August 1999.  At 
that time, the appellant stated that while he was stationed 
in Vietnam, he used to bring food to the Vietnamese people.  
The appellant indicated that he felt bad about leaving them, 
and that he was mad at the government for pulling out and not 
following up on Vietnam.  The appellant denied any symptoms 
of PTSD, and denied traumas where he saw individuals killed, 
or where he felt like his life was threatened.  According to 
the appellant, after his discharge, he worked in 
construction.  He noted that since moving to his hometown to 
take care of his father, he had experienced a general state 
of anxiety.  Following the mental status evaluation, the 
appellant was diagnosed with the following: (Axis I) (1) 
generalized anxiety disorder, (2) dysthymia, (Axis III) 
history of headaches and obesity, (Axis IV) moderate, chronic 
anxiety and depression, and (Axis V) Global Assessment of 
Functioning (GAF) score of 60.  The examiner stated that the 
appellant appeared to have significant guilt and sadness 
around his parents, as well as an early loss of his mother.  
According to the examiner, the appellant appeared to have 
good ego strength which helped him in potential resiliency in 
the development of PTSD, which he had never shown full-blown 
symptoms.  The examiner reported that the appellant had a 
generalized anxiety state and apparent neurotic depression, 
which was attributed, most likely, to early losses and 
relatively evolved psychological defense mechanisms.  

In April 2001, the appellant underwent a VA examination.  At 
that time, he denied any history of behavior problems.  He 
stated that for the last 11 years, he had worked as a 
carpenter and a truck driver for a building supply company.  
The appellant indicated that he had never been hospitalized 
for psychiatric problems.  He noted that he had been taking 
antidepressants for the last 15 years.  According to the 
appellant, he had never had any significant psychotherapy.  
The appellant stated that he had no close friends and that he 
had really closed himself off from other people in the last 
three years.  He reported that he had never been married, 
although he had had some serious relationships in the past.  
The appellant indicated that his mother died about 20 years 
ago and that his father died about three years ago.  
According to the appellant, he took care of his father for 
about the last 10 years of his life.  

Upon mental status evaluation, the appellant showed good 
social skills and seemed to relate to the examiner easily and 
pleasantly.  He was somewhat anxious and restless.  According 
to the appellant, he felt "down in the dumps," although he 
was vague as to why or when that started.  The appellant 
noted that he thought that his depression started with the 
panic attacks approximately 15 years ago.  He indicated that 
he often got depressed when he though about the fact that 
"we came home and did [not] do our job in Vietnam."  The 
appellant noted that he was in the military from 1968 to 
1972, and that he was stationed in Vietnam for one year 
during that period of time.  He revealed that his MOS was as 
a truck driver and that he hauled ammunition.  The appellant 
stated that he brought food to Vietnamese children in an 
orphanage and that he got to know the people there very well.  
According to the appellant, he never saw anybody killed or 
wounded, but he did see soldiers in body bags.  The appellant 
indicated that he fired artillery, but did not actually see 
anybody hurt from that.  He reported that he never really 
thought much about his experiences in Vietnam, and that his 
main emotion from Vietnam was that he felt guilty because he 
left his Vietnamese friends who probably got killed there, 
and he did not "get the job done."  According to the 
appellant, he was "rocketed" everyday, and there were many 
close encounters where he could have been hurt.  The 
appellant noted that he was shot at frequently.  However, he 
denied that he felt intense fear, helplessness, or horror.  
Therefore, according to the examining physician, criterion A 
for a diagnosis of PTSD did not appear met.  

In the April 2001 VA examination report, it was noted that 
according to the appellant, he had never had unwanted 
memories of Vietnam.  The appellant stated that he had never 
had unpleasant dreams about specific traumatic events in 
Vietnam.  He indicated that he did have some dreams where he 
was looking for his barracks, and could not find his 
barracks.  The appellant also had a dream where he was 
leading a charge and getting shot at, but the bullets were 
not hitting him and the dream did not correspond to any 
specific real events.  He noted that sometimes, he would go 
into a trance when he heard helicopters because the 
helicopters reminded him of being in Vietnam.  However, he 
had never gotten very emotionally upset about that.  The 
examiner reported that the appellant "really [had] no 
flashbacks to speak of."  According to the examiner, the 
appellant did not have any physiological reactions to any 
events that he recalled or any dreams that he had.  The 
appellant noted that he had not tried to avoid thoughts or 
feelings about Vietnam, and that he had never tried to avoid 
activities that reminded him of Vietnam.  He had not had any 
psychogenic amnesia.  The appellant denied ever having felt 
emotionally numb regarding his war experiences, and he denied 
that he had felt a foreshortened future.  According to the 
appellant, he did have some decrease in activities, which he 
estimated to be approximately 30 percent.  The appellant 
reported that he felt withdrawn, and that he had trouble 
staying asleep approximately three times a week.  He denied 
problems concentrating, hypervigilance, and strong startle 
reactions.      

In addition to a clinical interview, the appellant was 
administered the Minnesota Multiphasic Personality Inventory 
II (MMPI-2), and the Mississippi Scale for Combat-Related 
PTSD.  The examiner found that the appellant approached the 
MMPI-2 in an honest and straightforward fashion, and that the 
results appeared valid and interpretable.  According to the 
examiner, the appellant's MMPI-2 was highly elevated, and 
that individuals with similar profiles tended to report much 
physical distress and difficulty adjusting psychologically.  
Although physical symptoms may be primary, similar 
individuals also felt depressed and worried.  The appellant's 
score on the Mississippi Scale was 88, which was well below 
the suggested cutoff score of 107 for combat related PTSD, 
but significantly closer to the mean score of 86 for veterans 
with other psychiatric problems.  Following the mental status 
evaluation, the appellant was diagnosed with the following: 
(Axis I) (1) dysthymia, (2) psychological factors affecting 
physical condition (headaches), (3) history of panic attacks, 
in remission in the past three years, (Axis II) avoidant and 
dependent personality traits, (Axis III) chronic headaches, 
aches and pains, and stomach acid, by appellant's report, 
(Axis IV) social withdrawal; limited social support, and 
(Axis V) GAF score of 62.  The examiner stated that the 
appellant reported chronic depression over the past 15 years.  
According to the examiner, the appellant also had panic 
attacks for quite awhile, but they seemed to stop 
approximately three years ago.  The examiner indicated that 
the appellant had been functioning fairly well at work over 
the years, and did not seem to be substantially limited due 
to his psychiatric problems.  According to the examiner, the 
appellant's depression "may well in part" be due to his war 
experiences due to guilt feelings that he had about leaving 
his Vietnamese friends, who may well have been killed, and 
feeling that he did not get the "job done."  However, the 
examiner reported that the appellant clearly did not meet the 
criteria for PTSD.     

In May 2003, the RO received private medical records from 
J.E.L., M.D., from March 1995 to April 1999.  The records 
show that in March 1995, the appellant presented himself for 
problems discontinuing Xanax.  At that time, it was noted 
that in 1982, the appellant was treated with medication for 
panic attacks.  The appellant was initially prescribed 
amitriptyline, and later Xanax.  The appellant stated that 
recently, he was trying to taper off his use of Xanax, but 
had developed withdrawal symptoms, including blurry vision 
and dizziness.  Following the mental status evaluation, the 
appellant was diagnosed with the following: (Axis I) (1) 
generalized anxiety disorder, (2) Xanax dependence, (3) Xanax 
withdrawal, and (Axis V) GAF score of 70.  It was noted that 
the appellant was a chronically anxious male who was 
experiencing a worsening of his anxiety symptoms due to Xanax 
withdrawal.  The records also reflect that in March 1996, it 
was noted that the appellant had successfully tapered off 
Xanax by June 1995.  It was reported that at present, the 
appellant complained of low ambition and a "down" mood.  
The diagnosis was major depression, mild.  The remainder of 
the records show intermittent treatment for the appellant's 
generalized anxiety disorder and depression.      

In August 2003, the RO received private medical records from 
January 1975 to February 2003.  The records show that in July 
1985, it was noted that the appellant had frequent panic 
attacks and was worried that he would "never get a job 
again."  The assessment was depression, with a poor self-
image.  The records also reflect that in February 1993, the 
appellant was treated after complaining of dizziness.  At 
that time, he stated that he had been taking care of his 
father for the last eight years, and that helping his father 
was becoming more and more stressful for him.  The impression 
was lightheadedness related to stress.  According to the 
records, in March 1995, it was reported that the appellant 
was having troubles and was very concerned about his general 
state of being and his medications.  It was noted that the 
appellant was taking Xanax and had recently felt a lot more 
"on edge."  The appellant described feeling very 
frightened, although there was no inciting event that was 
causing his fear.  According to the appellant, he felt the 
way he did the day he got off the plane in Vietnam.  The 
impression was anxiety disorder.  The records further reflect 
that in May 1999, it was noted that the appellant was 
receiving treatment for depression.     

In February 2004, the RO received VAMC outpatient treatment 
records, from December 1999 to August 2003.  The records show 
that the appellant received intermittent treatment in mental 
health from J.S., M.D., for PTSD and depression, and that he 
was on antidepressant medication.  The records reflect that 
in June 2001, Dr. S. evaluated the appellant.  At that time, 
Dr. S. noted that the appellant had symptoms of anxiety and 
depression, and that he had dreams where he was involved in 
combat.  Dr. S. reported that the appellant described never 
marrying and that it seemed like he had always waited for 
"more orders to go."  The diagnoses were the following: 
(Axis I) (1) generalized anxiety disorder, (2) suspect PTSD 
component, (Axis III) (1) obesity (2) headaches, and (Axis V) 
GAF score of 40.  Dr. S. stated that he had advised the 
appellant to continue taking his medications.  The records 
also show that in March 2002, Dr. S. diagnosed the appellant 
with PTSD versus generalized anxiety disorder.  At that time, 
Dr. S. indicated that he "strongly supported a component of 
PTSD," and that the appellant's good eye strength tended to 
mask his showing full blown symptoms of PTSD, but limitations 
were present.  According to the records, in November 2003, 
Dr. S. reported that the appellant was seen for 30 minutes 
for medication review and therapy.  Dr. S. noted that the 
appellant had a diagnosis of PTSD and that he continued to be 
bothered by intermittent dreaming about the war.  According 
to Dr. S., the appellant was able to work and felt that that 
was somewhat therapeutic for him from an emotional aspect.     

A VA examination was conducted in August 2004.  At that time, 
the appellant stated that he had been employed since August 
1989 and that his employment involved carpentry and 
remodeling work, as well as maintenance of rental units.  He 
denied any history of being hospitalized for mental health 
treatment.  According to the appellant, in the late 1970's, 
he received mental health treatment for anxiety, including 
rapid heartbeat, and was diagnosed with panic disorder and 
prescribed medication.  The appellant stated that he had been 
"a bit of a recluse" since the 1970's, and that he did not 
have many friends.  He noted that he had never been married 
and that he did not have any children.  The appellant 
indicated that he felt depressed and unmotivated.  He denied 
having problems falling asleep, but reported that he was a 
light sleeper.  According to the appellant, he had strange 
nightmares about fighting Pakistanis or other foreigners.  
The appellant reported that he never hated himself, but 
always felt like he could have done better in life, and that 
he struggled with feelings of worthlessness and a sense of 
failure.  He denied having problems controlling his temper, 
and he stated that he had a high degree of anxiety.  The 
appellant indicated that his concentration seemed to be good 
at work, but not when he was home doing personal things.  He 
denied any history of attempting suicide, but reported having 
passive suicidal thinking such as wishing he would not wake 
up the next day.  The appellant denied any history of 
hallucinations, delusions, or paranoid ideation.      

In the appellant's August 2004 VA examination, the appellant 
stated that his MOS while he was stationed in Vietnam was "a 
little of everything."  He reported that he started doing 
mortar transport, but then was later assigned to work in a 
village that had an orphanage.  The appellant indicated that 
he got along well with the Vietnamese people.  According to 
the appellant, he spent all of his time in a combat zone and 
was shelled or shot at on a daily basis.  He reported several 
instances in Vietnam where he witnessed dead Marines and 
remembered that prior to the first time he saw dead soldiers, 
he thought Vietnam "was not that bad."  The appellant 
revealed that he saw men being placed into body bags, and 
remembered thinking, "maybe [he was] not going home."  He 
stated that he did not remember feeling afraid, but perhaps 
was in shock a little bit and perhaps somewhat horrified.  
When asked to describe any other incident, he could not 
remember anything specific.  The appellant noted that he was 
involved in the cross fire in several heavy firefights, and 
he remembered growing accustomed to the atmosphere of the 
constant firefights.  Thus, the examiner stated that 
criterion A for PTSD did not appear to be met.  

In the August 2004 VA examination report, the examiner noted 
that the appellant reported having no unwanted memories of 
the events in Vietnam over the past month.  However, the 
appellant stated that he sometimes had nightmares about 
battles, but not with the Vietnamese.  The appellant 
indicated that he had nightmares about charging enemy forces 
and getting hit by bullets, but not falling down.  When he 
had nightmares, he would wake up with a start when explosions 
happened in his dream, and then he was usually awake for 
about one hour.  According to the appellant, he had 
nightmares approximately once or twice a week.  The appellant 
noted that he did not have times where he felt like the 
traumatic events were happening again.  He reported having 
strong emotional reactions to things that reminded him of 
Vietnam, such as watching intense movies such as "Platoon."  
The appellant stated that he teared up and felt sad when he 
saw things on television that reminded him of Vietnam, such 
as news reports about the current war in Iraq.  The 
distressing feelings lasted approximately one hour.  The 
appellant denied having physiological responses to reminders 
of Vietnam.  Therefore, the examiner stated that criterion B 
for PTSD appeared to be met.  

The appellant also indicated that he did not consciously 
avoid thoughts and feelings associated with his experiences 
in Vietnam, and stated that it usually did not come up in his 
life.  He noted that if somebody asked him about his 
experiences, he did not hesitate talking about it.  The 
appellant did not currently avoid any type of activities that 
reminded him of Vietnam, other than not watching intense war 
movies.  According to the appellant, he did not have any 
problems recalling specific details from his experiences in 
Vietnam.  He reported that he had a high degree of diminished 
interest in activities, such as photography and fishing, and 
he stated that when he was not working, he did as little as 
possible.  The appellant did not connect his diminished 
activities to his experiences in Vietnam.  According to the 
appellant, he felt distant and estranged from other people, 
at least 20 to 30 percent of the time.  He indicated that 
over the last couple of years, he felt as if he would die in 
a short period of time, but he could not specify how long he 
thought he had to live.  Accordingly, the examiner reported 
that criterion C for PTSD did not appear to be met currently, 
although it may have been met in the past.  

The appellant further stated that he did not have any 
significant problems falling asleep, but that he had 
difficulty staying asleep almost every night.  He denied 
having problems with irritability or short temper, and he 
reported having difficulties concentrating 20 to 30 percent 
of the time, but was usually able to refocus with just a 
little bit of effort.  The appellant indicated that he did 
not have problems concentrating at work.  According to the 
appellant, he startled easily once or twice per week, but was 
able to recover fairly easily.  Thus, the examiner stated 
that criterion D for PTSD did not appear to be met at the 
present time.      

The appellant also noted that he had had the pattern of 
symptoms, as described above, for the last two to three 
years.  The appellant indicated that he had never connected 
his nightmares about fighting in a generic battle to his 
experiences in Vietnam until his doctor brought it up to him 
one time.  He reported that for most of his life, he did not 
remember even thinking about much from Vietnam.  Therefore, 
the examiner concluded that criterion E for PTSD did not 
appear to be met at the present time.  The examiner further 
stated that at present, the appellant appeared to experience 
a moderate level of distress, but that he did not attribute 
it to anything in particular.  The examiner noted that 
according to the appellant, when he was drinking more 
heavily, he had a lot of feelings of guilt that the United 
States had deserted the Vietnamese people.  Accordingly, the 
examiner reported that criterion F for PTSD did not appear to 
be met.     

In addition to a clinical interview, the appellant was 
administered the MMPI-2 and the Mississippi Scale for Combat-
Related PTSD.  The examiner stated that the appellant 
responded to the MMPI-2 items in a straightforward fashion 
and made no obvious attempt to present himself in an overly 
positive or negative light.  According to the examiner, the 
appellant's "PK" scale of the MMPI-2 was below the cutoff 
for PTSD in VAMC population, but above the cutoff for the 
general population.  In regard to the appellant's score on 
the Mississippi Scale, the examiner reported that the 
appellant's raw score of 103 was "above" the cutoff 
suggested for Vietnam combat-related PTSD.  The diagnoses 
were the following: (Axis I) (1) anxiety disorder, not 
otherwise specified (NOS), with features of generalized 
anxiety, panic disorder and PTSD, (2) dysthymic disorder, 
(Axis II) schizoid personality traits, (Axis III) chronic 
pain, acid reflux, occasional dizziness, and (Axis V) current 
GAF score of 50.  The examiner stated that the appellant was 
a Vietnam veteran who reported no specific incidents 
consistent with criterion A for PTSD.  The examiner indicated 
that clearly, the appellant was exposed to combat situations 
and firefights on a regular basis.  The examiner noted that 
the appellant did not report having disturbing recollections 
or distressing emotions related to specific incidents where 
his life or others' lives were threatened.  According to the 
examiner, the appellant reported having generic nightmares 
about combat situations with non-Vietnamese forces, and he 
reported having strong emotional reaction to blatant 
reminders from Vietnam, such as intense movies like 
"Platoon."  However, the examiner indicated that the 
appellant did not describe a pattern of avoidance of other 
thoughts or emotions or places that reminded him of Vietnam.  
The examiner stated that the appellant reported problems with 
insomnia and some degree of hypervigilance, and he also 
reported a moderate level of subjective distress related to 
depression and generalized anxiety.  According to the 
examiner, overall, the appellant appeared "to not currently 
suffer from acute PTSD," and probably had never met the full 
criteria for PTSD in the past.  The examiner revealed that 
the appellant had several symptoms of PTSD, as part of his 
constellation of other psychiatric difficulties.  The 
examiner further opined that there did not seem to be a 
strong direct connection between the appellant's current 
psychiatric difficulties and his experiences in Vietnam.        

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  38 C.F.R. § 3.303(d); see also Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD is warranted when there is 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f).

In this case, the Board first acknowledges the appellant's 
honorable combat service.  However, a review of the 
appellant's claims file does not reveal any service medical 
notation of a psychiatric disability, to include PTSD.  
Moreover, in connection with this appeal, the appellant was 
examined by VA in 2001 and 2004.  Both examination reports 
rule out PTSD as a diagnosis.  In this regard, the Board 
notes that in the appellant's April 2001 VA examination, the 
appellant was diagnosed with dysthymia, and the examiner 
specifically reported that the appellant clearly did not meet 
the criteria for PTSD.  In addition, in the appellant's 
August 2004 VA examination, the examiner diagnosed the 
appellant with an anxiety disorder, NOS, and a dysthymic 
disorder.  Although the examiner noted that the appellant's 
anxiety disorder had features of PTSD, the examiner stated 
that the appellant did not currently have acute PTSD and 
probably had never met the full criteria for PTSD in the 
past.  The examiner specifically noted that the appellant 
reported no specific incidents consistent with criterion A 
for PTSD.  According to the examiner, although the appellant 
was exposed to combat situations and firefights on a regular 
basis, the examiner noted that the appellant did not report 
having disturbing recollections or distressing emotions 
related to specific incidents where his life or others' lives 
were threatened.  

Moreover, the VAMC outpatient treatment records, from July 
1996 to October 2000, show that following a psychosocial 
assessment in July 1996, the appellant was diagnosed with 
dysthymia, with a possible major depressive disorder.  
Although it was also noted to rule out PTSD, the appellant 
was not specifically diagnosed with PTSD, and it was reported 
that the appellant appeared to have unresolved grief and loss 
issues centering around the death of his parents.  Following 
a second psychiatric evaluation in August 1999, the appellant 
was diagnosed with generalized anxiety disorder and 
dysthymia, and the examiner specifically stated that the 
appellant had good ego strength which helped him in potential 
resiliency in the development of PTSD, which he had never 
shown full-blown symptoms.  Furthermore, the private medical 
records, from January 1975 to February 2003, are negative for 
any complaints or findings of PTSD; the records show 
treatment for an anxiety disorder and depression.  

Medical evidence is required to establish a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As the record does not reflect that the appellant 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant contends that Dr. S., his VA health care provider, 
had diagnosed PTSD and that such a diagnosis was a sufficient 
basis for the grant of service connection.  In this regard, 
the Board recognizes that the VAMC outpatient treatment 
records, from December 1999 to August 2003, show that in 
November 2003, Dr. S. provided a diagnosis of PTSD and that 
the appellant continued to have intermittent dreams about the 
war.  However, the Board notes that Dr. S. did not link the 
appellant's diagnosis of PTSD to any specific in-service 
stressor claimed by the appellant.  In addition, the PTSD 
diagnosis provided by Dr. S. is contradicted by the VA 
examiners from the appellant's VA April 2001 and August 2004 
examinations, who, after considering the evidence in the 
claims file, to include the appellant's military service and 
psychological testing results, diagnosed the appellant with 
dysthymia and an anxiety disorder, NOS.  The VA examiners 
specifically noted that the appellant did not have PTSD.  The 
bases for the diagnoses were provided, as were the reasons 
for not diagnosing PTSD.  Consequently, the Board gives the 
diagnoses of the VA examiners more probative weight than the 
diagnosis provided by Dr. S.  Therefore, the Board must 
conclude that the preponderance of the evidence establishes 
that the appellant does not have PTSD.    

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.   


REMAND

In this case, the medical opinions regarding the question of 
whether the appellant's depression is related to his period 
of active military service are unclear.  In this regard, the 
Board notes that in the appellant's April 2001 VA 
examination, the examiner diagnosed the appellant with 
dysthymia and opined that the appellant's depression "may 
well in part" be due to his war experiences due to guilt 
feelings that he had about leaving his Vietnamese friends, 
and feeling that he did not get the "job done."  
Additionally, the Board observes that the examiner in the 
appellant's August 2004 VA examination, diagnosed the 
appellant with dysthymic and anxiety disorders, the examiner 
opined that there did "not seem to be a strong direct 
connection" between the appellant's current psychiatric 
difficulties and his experiences in Vietnam.  As these 
statements are unclear as to what role the veteran's 
experiences played with regard to his current diagnosis of 
depression, a VA examination, as specified in greater detail 
below, should be performed.   

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a 
comprehensive VA examination by a 
psychiatrist to determine the nature and 
etiology of any depression found.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
private medical records from Dr. J.E.L., 
from March 1995 to April 1999, the July 
1996 VA psychosocial assessment, the 
August 1999 VA psychiatric evaluation, 
the April 2001 VA examination report, and 
the August 2004 VA examination report.      

All indicated tests and studies should be 
performed, to include psychological 
testing if deemed necessary by the 
examiner.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
currently diagnosed depression is related 
to the appellant's period of active 
military service, to include his 
honorable combat service.  If no 
disability is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated and a complete rationale for any 
opinion expressed must be included in the 
examination report.  If the requested 
opinions cannot be provided without 
resort to speculation, the examination 
report must so state.  The report 
prepared should be typed. 

2.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO must review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.


4.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.


No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


